Title: Petition of Charles Smallwood, with Jefferson’s Order, 5 October 1804
From: Smallwood, Charles
To: Jefferson, Thomas


               
                  To the President of the United States,
                  
                     on or before 5 Oct. 1804
                  
               
               The Humble Petition of Charles Smallwood now confined in the Jail of Washington County in the District of Columbia, Sheweth that your Petitioner is confined for his Fine and Fees, under two different Prossecutions for an Assault which your Petitioner was guilty of from uncommon provocation, that in each case upon Submission to the Court they only fined him one dollar; But! from the Length of time confined previous and Subsequent to his Submission, and the Cost attending the aforesaid two prosecutions the Amount has swell’d to a sum greatly above what he is able to pay, that his labours for a long time passed has been applied principaly to the support and Maintenance of an Aged Mother entirely dependant on his Industry, that since his confinement she has lived entirely on the bounty of persons to whose Alms she has gone and still goes begging charity and must soon be drove to the Alms-house unless your Petitioner shou’d be liberated, that the expence is every day accumulating and your Petitioner render’d more and more incompetent to pay. Wherefore your Petitioner prays that you will be pleased to grant him A Pardon Remitting him his Fines and Fees, he is the more emboldened to make this application as the Honorable the Court have Shewn by the smallness of the fines their sence of the Offence,
               Your Petitioner will ever pray
               
                  
                     Charles Smallwood
                  
               
               
                  The undersigned Judges of the Circuit Court of the District of Columbia, respectfully represent to the President of the United States, that they are induced to believe that Charles Smallwood the within petitioner is not able to pay his fines and fees, and are of opinion that his imprisonment has operated as a punishment fully adequate to his offences, they therefore respectfully recommend a compliance with the prayer of his petition.
               
               
                  
                     W Kilty
                  
                  
                     W. Cranch.
                  
                  
                     N; Fitzhugh
                  
               
               
                  [Order by TJ:]
                  Let a pardon issue
               
               
                  
                     Th: Jefferson
                  
                  Oct. 6. 04.
               
            